Citation Nr: 0322427	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right carpal tunnel repair (major).

2.  Entitlement to a rating higher than 30 percent for the 
period preceding April 7, 2003 for major depression.

3.  Entitlement to a rating higher than 70 percent for the 
period beginning April 7, 2003 for major depression.


REPRESENTATION

Appellant represented by:	Edwin W. Rowland, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
right carpal tunnel repair assigning a noncompensable 
evaluation effective July 10, 1993 and granted service 
connection for major depression assigning a 30 percent 
evaluation effective July 10, 1993.  By a rating decision 
dated June 2003, the veteran's evaluation for major 
depression was increased to 70 percent effective April 7, 
2003, the date of her VA examination.


FINDINGS OF FACT

1.  The veteran's right carpal tunnel repair (major) is 
manifested by subjective complaints of pain and weakness 
without any objective evidence of current disability.


2.  The veteran's service-connected major depression was 
manifested by no more than occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks for the period preceding April 7, 2003.

3.  The veteran's service-connected major depression has not 
been manifested by more than occupational and social 
impairment, with deficiencies in most areas for the period 
beginning April 7, 2003.


CONCLUSIONS OF LAW

1.  The scheduler criteria for a compensable initial 
evaluation for right carpal tunnel repair (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Code 8515 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for major depression for the period preceding April 7, 2003 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2002).

3.  The criteria for an evaluation in excess of 70 percent 
for major depression for the period beginning April 7, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated May 1994, May 1999, July 1999 and April 
2003; examination by J.P.T., M.D., dated October 1998; 
transcript of October 1998 Travel Board hearing; VA treatment 
records dated September 2002; VA hospital report dated March 
to April 1994; October 1998 examination by H.J.R., PhD; VA 
outpatient treatment records dated October to November 1999; 
treatment report from Charter Behavioral Health System dated 
December 1999; VA treatment records dated June to September 
2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, 
this case was remanded in March 1999 and December 1999 to 
obtain outstanding medical records and to schedule VA 
examinations.  

The veteran was sent a VCAA letter November 2002.  In 
accordance with the requirements of the VCAA, the letters 
informed the appellant what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected right carpal tunnel repair (major) and 
major depression are original claims placed in appellate 
status by a notice of disagreement taking exception with the 
initial ratings assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

II.  Rating increases

A.  Right carpal tunnel repair (major)

Background

Service medical records show that the veteran underwent right 
carpal tunnel release in May 1993.  No residual impairment in 
function was noted on the veteran's separation examination.  

At her May 1994 VA examination, the veteran reported that 
while in service she complained of her right wrist hurting 
and she was told she had carpal tunnel syndrome.  She 
indicated she had surgery in May 1993 and got improvement 
from the numbness and pain that she had in her right wrist 
and hand.  The veteran complained of right arm pain in her 
waking hours, and had no strength and poor dexterity in her 
right hand.

The examination showed a 4-centimeter, well healed S-shaped 
scar, nonadherent, and non-depressed on the volar right wrist 
surface, secondary to carpal tunnel surgery in May 1993.  The 
right wrist on compression testing was negative and the 
Tinel's test was negative.  The Phalen's test was negative.  
It was noted that the veteran had a good grip in her right 
hand, which was equal to the left hand.  The examiner 
indicated that the veteran claimed lack of dexterity and 
movement, which, when distracted, was not noted on this 
examination.  She could dorsiflex her right wrist to 70 
degrees, and palmar flex to 80 degrees, with no difficulty.  
She showed good strength on doing both of these movements, 
against the resistance of the examiner's hand.  The wrist 
showed good ulnar deviation of 45 degrees, and radial 
deviation of 20 degrees, with no difficulty, subjective, or 
objective pain noted on these movements.  The veteran had no 
difficulty in picking something off the floor with her right 
hand, when it dropped.  She was a fingernail biter, but her 
right hand functioned normally, in that she could flex and 
extend her fingers with no difficulty.  The entire right 
upper extremity functioned normally, in that she could flex 
from 0 to 180 degrees with the right shoulder.  She could 
abduct from 0 to 90 degrees.  She could touch her hands above 
her head.  X-rays of the right wrist showed no osseous 
abnormalities and metacarpals also appeared intact.  The 
impression was negative right wrist.  The diagnosis was 
history of carpal tunnel syndrome, corrected by surgery in 
1993, with no loss of function.

An examination by J.P.T., M.D., dated October 1998, indicates 
that the veteran reported being disabled since her discharge 
from service due to carpal tunnel syndrome on the right.  The 
veteran indicated that since her carpal tunnel surgery in 
service she has had problems with her whole arm.  Mostly she 
complained of swelling that goes up her arm.  She stated that 
she lacked coordination with her hand.  She reported that she 
used to be a typist and she could no longer type with the 
same ability she used to.  The veteran indicated that this 
involved all of the digits of the right hand.  She reported 
numbness and some tingling and this involved all of the 
fingers as well.  She stated that the more she used it, the 
more the base of her right thumb swelled.  The veteran stated 
that she felt she was much better after the surgery.  Prior 
to the surgery she had a great deal of difficulty even 
picking up small objects.  Now she has improved strength and 
could use her hand better but she still felt that she was not 
100 percent.  

The examination showed that range of motion of the elbow and 
shoulders were pain free.  The wrist was pain free.  On the 
volar aspect of the wrist the veteran had a zigzag incision, 
which was welled, healed.  Her Tinel's sign was negative.  
Her Phalen's sign at 45 seconds gave her numbness in her 
third and fourth digits and with her Phalen's maneuver this 
produced throbbing in her right index finger.  Her abductor 
pollicis brevis was 5/5 and her first dorsal interosseous was 
5/5.  Her metacarpal phalangeal joint extension was 5/5.  She 
had no thenar atrophy.  The clinical impression was 
postoperative right carpal tunnel release in 1993 with 
residual complaints in the right hand.  

At her October 1998 Travel Board hearing, the veteran 
testified that she had two jobs as a waitress since her 
separation from service in 1993.  One job ended in 1996 after 
her suicide attempt and the other lasted until May of 1997.  
The veteran indicated that her wrist and depression were both 
causing her problems equally.  The veteran testified that she 
was not on any medications.  She indicated that if she 
carried heavy trays while waitressing her hands would swell.  
The veteran testified that she could not move her wrist quite 
the same as she could before surgery but it was almost the 
same.  She indicated that if she used her fingers her two 
middle fingers went numb.  She also indicated that her palm 
near her thumb swelled which made it hard for her to carry 
things.  The veteran testified that she was not currently 
receiving treatment for her carpal tunnel syndrome.  

At her May 1999 VA examination, the veteran reported 
intermittent pain in her right wrist with activity making it 
worse.  

The examination showed active range of motion of the right 
hand was within normal limits in all joints.  Sensation was 
intact to pinprick and light touch over the dermatomes of the 
hand.  Muscle strength of the hand was 5/5 in all joints.  
Grip strength was 5/5.  There was no evidence of any atrophy 
of the thenar or hyperthenar areas.  There was no edema or 
erythema.  There was no evidence of any dystrophy of the 
hands suggesting reflex sympathetic dystrophy syndrome.  
Tinel sign was negative at the right wrist.  There were no 
other significant focal neuromuscular deficits.  The 
assessment indicated that clinically the veteran had right 
wrist pain with no evidence of any significant focal 
neuromuscular or functional deficits on the examination.  The 
examiner noted that there was no pain, paralysis, weakened 
movement, excess fatigability, or incoordination on movement 
on this examination.  He indicated there was not likely to be 
any additional range of motion loss of the wrist due to pain 
on repeated use or during flare ups under 4.40 or weakened 
movement and excess fatigability or incoordination under 
4.45.  However, he did note that it was not possible for him 
to say this with absolute certainty, as he had not seen the 
veteran after hours of repeated use, and it occasionally 
happened that carpal tunnel syndrome did become worse after 
repeated use, but he saw no evidence of that during the 
examination.

VA treatment records show that in September 2002 the veteran 
was admitted for a fractured right pinky.  The veteran stated 
that her husband broke her finger a while ago and then she 
reinjured it last week.  

At her April 2003 VA examination, the veteran reported 
numbness in the right thumb and her fourth and fifth digit of 
the right hand.  There was also some on the ulnar side of the 
palm and the radial surface of the dorsal hand over the first 
and second metacarpals.  She reported that she had very rare 
involvement of the second and third digits and very rare 
involvement over the thenar eminence.  The veteran indicated 
that she was right hand dominant and used no brace or 
medication.  She indicated that the only activity limitation 
she had was that when she went to squeeze something she got a 
shooting pain up her arm.  There was no other activity 
limitations reported.  She had no problem lifting and no 
problems with activities of daily living.  She had no real 
flares and was not currently working.  She indicated that she 
last worked in July of 2000 as a waitress.  She was not able 
to find a job now.  

The examination showed the veteran to have a zigzag scar on 
the volar aspect of the wrist, going into the base of the 
palm.  Wrist had palmar flexion of 0-65 degrees, dorsiflexion 
of 0-70 degrees, ulnar deviation of 0-45 degrees, and radial 
deviation of 0-15 degrees.  She had 5/5 motor strength in all 
planes about the wrist and intrinsics and 5/5 motor strength 
at grip strength with the second, third, and fourth finger; 
her fifth finger she reported had a fracture and therefore 
she was minimizing the amount of motion.  It was noted that 
the veteran had 5/5 apposition to the thumb with the second, 
third, and fourth finger.  She reported that her thumb had 
slight decreased sensation at the time.  The rest of her hand 
had normal sensation.  It was noted that the veteran was to 
be sent for electromyography nerve conduction studies of the 
right upper extremity.  The impression indicated that the 
veteran reported persistent numbness in a rather 
uncharacteristic distribution involving the thumb and fourth 
and fifth digits, and involving the ulnar surface of the palm 
and the radial surface at the back of the hand.  The examiner 
indicated that this was an extremely uncharacteristic 
distribution.  The examiner indicated that he would wait on 
the C-file and nerve conduction studies.  In an addendum the 
examiner indicated that the C-file was reviewed in its 
entirety and the impression was normal study, there was no 
electrodiagnostic evidence of right carpal tunnel syndrome or 
cubital tunnel syndrome.

Criteria

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected right tunnel repair (major) 
is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  It is noted that the veteran is right-hand dominant, 
thus her right carpal tunnel syndrome is evaluated as 
impairment of the major upper extremity.  See 38 C.F.R. § 
4.69 (2002).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995).  Neurological disability 
is evaluated under 38 C.F.R. § 4.124a based on paralysis of 
various nerve groups.  Under 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  See 38 
C.F.R. § 4.124a.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating, which may be assigned for 
neuritis not characterized by organic changes, will be that 
for moderate, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2002).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124 (2002).

38 C.F.R. § 4.124a, Diagnostic Code 8515 contemplates 
paralysis of the median nerve.  Where there is complete 
paralysis of the median nerve with the major hand inclined to 
the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances; a 70 percent evaluation is warranted in 
the major extremity.  Incomplete, severe paralysis warrants a 
50 percent evaluation in the major extremity; incomplete 
moderate paralysis warrants a 30 percent evaluation in the 
major extremity; and incomplete mild paralysis warrants a 10 
percent evaluation in both the major and minor extremity.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Analysis

Following a detailed review of the claims folder, it is 
concluded that an initial compensable rating is not warranted 
for the veteran's service-connected right carpal tunnel 
repair (major).  Although the record reflects that the 
veteran had surgery in service in May 1993 for carpal tunnel 
release, the May 1994, May 1999, and VA examinations revealed 
no objective signs of functional impairment.  

An examination conducted by J.P.T., M.D., dated October 1998 
also revealed no objective signs of functional impairment.  
The examiner's impression indicated postoperative right 
carpal tunnel release in 1993 with residual complaints in the 
right hand.

At her October 1998 Travel Board hearing the veteran 
testified that she had swelling and could not move her wrist 
quite the same as she could before surgery but it was almost 
the same.  She indicated that if she used her fingers her two 
middle fingers went numb.  She also indicated that her palm 
near her thumb swelled which made it hard for her to carry 
things.  The veteran testified that she was not currently 
receiving treatment for her carpal tunnel syndrome.

The veteran has asserted in her Travel Board hearing and in 
examinations that carpal tunnel syndrome caused her to give 
up her jobs after service.  This argument could be seen as 
raising the question of entitlement to an extraschedular 
rating on the basis of marked interference with employment.  
However, the veteran's carpal tunnel has required no reported 
treatment since service.  There is, accordingly no evidence 
that it has required frequent periods of hospitalization.  
Therefore, it is found that the carpal tunnel repair does not 
cause marked interference with employment.  Since the veteran 
has not shown exceptional factors that would render 
impractical the application of the regular schedular 
criteria, referral for consideration of an extraschedular 
rating is not warranted.

The medical evidence in this case does not show that the 
veteran's service-connected right carpal tunnel repair 
(major) causes any current disability, notwithstanding her 
subjective complaints.  In the absence of any objective 
evidence of median nerve symptoms, it is concluded that the 
veteran does not meet the criteria for an initial compensable 
evaluation for either disability.  Consequently, it is found 
that an increased rating is not warranted for the veteran's 
right carpal tunnel repair (major) under Diagnostic Code 
8515.

In deciding the veteran's claim, consideration has been given 
the decision by the Court of Appeals for Veterans' Claims 
(Court) determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether she is entitled to increased evaluations 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  It is found that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected right carpal 
tunnel syndrome (major) during the appeal period that would 
sustain a higher rating for any time frame. Accordingly, 
there is no evidence that the veteran's disability evaluation 
should be increased for any separate period based on the 
facts found during the appeal period.

The preponderance of the evidence is against the claim for an 
increase rating for the service-connected right carpal tunnel 
repair (major).  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



B.  Major depression

Background

At her May 1994 VA psychiatric examination, the veteran 
reported that while she was being operated on for her carpal 
tunnel syndrome she experienced difficulty with her husband 
who, like her, was abusing alcohol.  This finally led to 
their separation, and eventual divorce.  During that period, 
the veteran became increasingly depressed, had difficulty 
sleeping and relaxing, became irritable, withdrawn, and 
complained of continuous fatigue.  She indicated she had 
difficulty concentrating, and found herself abusing alcohol 
more and more.  As a result, she stated was placed in an 
alcohol and drug rehabilitation program in which she was also 
found to be severely depressed and was treated for both.  She 
indicated that although she did quite well with her struggle 
with alcohol, her depression became even more patent, and she 
became irritable and further alienated her husband, who by 
that time, had already applied for divorce.  The veteran 
reported she was then treated for her depression, as she was 
becoming a virtual vegetable, unable to do her work, and 
hardly able to look after herself.  After several trials with 
different antidepressants, the veteran indicated that she 
showed some improvement, but by this time, the Navy had 
decided to retire her because of her impaired dexterity, due 
to the carpal tunnel operation.  The veteran indicated that 
the loss of her career and her family, further depressed her 
so that she sought help from the VA and was admitted to Lake 
City VA Hospital where she had just recently been discharged 
after a month of hospitalization.  The veteran reported 
taking 20 milligrams of a serotonin reuptake inhibitor daily.

The examination showed the veteran to be casually attired and 
appeared to be neatly groomed.  She appeared somewhat older 
than her stated age.  She was cooperative and attentive, and 
was well oriented.  Memory was good for both recent as well 
as remote events.  All of the veteran's intellectual 
functions appeared to be intact.  Her speech was coherent, 
logical, and well organized.  The veteran expressed feelings 
of bitterness and discouragement over her loss of her career 
as well as her family.  She also expressed helplessness and 
futility as she felt handicapped to be able to restore the 
same function that she used to have as a result of her carpal 
tunnel operation.  However, she was determined to get her 
life together again.  Mood was mildly depressed.  Affect was 
congruent with the mood.  Judgment and insight were intact.  
The diagnoses were major depression, recurrent; alcohol 
dependence currently in remission.  

VA hospital report dated March to April 1994 indicated that 
the veteran gave a history that she started drinking at the 
age of 19.  She indicated that she became a heavy drinker in 
1991.  However, she maintained some sobriety following her 
alcohol program participation, between 1991-1993.  Again in 
July of 1993, she apparently restarted drinking again.  She 
indicated she had episodes of blackout spells but no delirium 
tremens.  She reported loneliness and she was robbed and 
raped when she was coming out of a bar alone, at 1:00 am.  
She indicated that she had been in jail once, but has no 
present record.  She was not on probation.  It was noted that 
she did not exhibit any auditory or visual hallucinations.  
She denied drug and alcohol problems.  She denied suicidal or 
homicidal ideations.  The veteran reported that she had never 
been in a psychiatric hospital, but she was treated for 
depression while in the Navy.  She indicated she has been 
taking the antidepressant Paxil.  The veteran indicated that 
her parents were alcoholics and her mother was a drug abuser 
as well.  The veteran indicated that her mother also abused 
her between the ages of 9-13 and after the age of 13 the 
veteran left home.  

The examination showed the veteran to look slightly older 
than her stated age.  Her eye contact was good and there were 
no movement disorders noted.  Her interpersonal interaction 
appeared appropriate.  The veteran spoke in a normal tone, 
rate, rhythm and volume.  Her speech was coherent and goal 
directed.  There was no tangentiality or circumstantiality or 
loosening of associations noted.  She did not exhibit any 
grandiosity or paranoid ideations or any ruminations of 
suicide or homicide.  There were no perceptual distortions 
noted.  The veteran reported no auditory hallucinations or 
visual hallucinations.  Her memory for the short-term events, 
long term events and intermediate events appeared 
appropriate.  Her abstract thinking was fair.  Her general 
fund of knowledge also was within normal range.  Her insight 
into her problem was deficient.  Her social judgment was 
appropriate when not drinking.  The Axis diagnoses were 
alcohol dependence, continuous; organic mood syndrome.  Her 
global assessment of functioning (GAF) score was assessed as 
50.  

At an October 1998 examination by H.J.R., PhD, it was noted 
that the veteran was unprepossessing in appearance and she 
was somewhat aloof initially but warmed up as the session 
continued.  It was noted that the veteran did not appear to 
be under the influence of alcohol or drugs.  The examiner 
noted that the veteran painted a picture of depression, 
alcohol use and a very limited level of functioning.  She was 
able to give a cogent history and dated all of her troubles 
to the time of the break-up of her family and her discharge 
from the military.  She claimed she had not been the same 
since.  The veteran reported that she had very little energy 
and often spent 18 to 20 hours a day sleeping.  She admitted 
to two suicidal attempts in which she overdosed on anti-
depressants.  As a result, she was frightened of taking such 
medication, or at least having large quantities easily 
available.  Her eating pattern was poor and sporadic.  It was 
noted that alcohol was often used as an anti-depressant - 
which, of course, exacerbated her depressive mood and 
symptoms.  She indicated that she had some suicidal ideation 
especially when she thought of her separation from her 
children.  It was noted that she had alienated her friends 
and had no goals because she had been disappointed so much.  
The veteran reported that she had worked as a waitress for a 
period of a few weeks twice in the last few months but was 
currently unemployed.  The examiner noted that in the state 
the veteran was in during this assessment it would be 
unreasonable to expect her to hold down any sort of job for 
very long - if she was able to get one in the first place.

The examiner indicated that clinically, the veteran needed to 
stop drinking, start anti-depressant medication and receive 
therapy for her depression and other problems.  It was clear 
that the veteran was in a serious decline.  It was likely 
that the structure provided by her family and military 
obligations previously maintained her motivation and enabled 
her to function adequately.  The examiner indicated that with 
those social structures removed, the veteran had lost her 
motivation and drive and was in a serious depression.  The 
assessment revealed no signs of psychotic symptoms or 
hallucinations.  

At her October 1998 Travel Board hearing, the veteran 
testified that she has had two jobs as a waitress since her 
separation from service in 1993.  One job ended in 1996 after 
her suicide attempt and the other lasted until May of 1997.  
The veteran indicated that her wrist and depression were both 
causing her problems equally.  The veteran testified that she 
was not on any medications.  The veteran testified that she 
worked as a waitress, but it was very stressful.  She 
indicated that she contacted the VA concerning an alcohol 
treatment program and was willing to go into a program.  The 
veteran indicated that she did not have friends anymore.

At her July 1999 VA examination, the veteran reported that 
she got out of the Navy in 1993 and worked on and off as a 
waitress and the last time she worked was a month prior.  
Since 1993, she described living with her father, on her own 
and at times over the past 6 years she has been homeless and 
living in her car.  The veteran indicated that she now had 
her own place.  The veteran indicated that she was a binge 
drinker, but denied ever being addicted to drugs.  Over the 
past 12 months she indicated that her mood has had average 
days and down days.  She stated that she kept sinking into 
lows.  She stated that she might have a good day that lasted 
as long as 24 hours, but most of her days are down.  The 
veteran reported that in October 1998 she took another 
overdose.  In recent months she described her mood as being 
low and her motivation as being down.  She indicated that she 
slept poorly, cried a lot, and had appetite swings.  She 
described her energy as low, she had low self-esteem, and it 
was difficult to concentrate or make decisions.  She had not 
had any recent suicide thoughts.

The examination showed the veteran to be alert and calm.  She 
was engageable and cooperative.  Her affect was serious and 
she described her mood as passive.  Her vital sense was that 
she felt tired and her self-attitude was that she was a 
little down on herself.  She stated that she was worried and 
worried specifically about money all the time.  She also 
indicated that she had a significant amount of energy, and it 
tended to be ongoing and not discrete panic episodes, 
although sometimes the anxiety was much worse than at other 
times, such as when she thought about outstanding bills or 
some mistake that she felt bad about having made.  She had no 
formal thought disorder.  She had no delusions or 
hallucinations.  She had no suicidal thoughts.  She 
maintained personal hygiene and basic activities of daily 
living.  She was oriented to time and place and her memory 
was intact.  She had no obsessions or compulsions although 
she did tend to brood and ruminate and worry.  Axis I 
diagnoses were major depression, recurrent; alcohol 
dependence, not in remission.  The examiner noted that the 
veteran's GAF score was in the 60's.

VA outpatient treatment records dated October 1999 to 
November 1999 show that the veteran was treated for alcohol 
dependence.  In October 1999, it was noted that the veteran 
was alert, oriented, coherent and relevant.  It was noted 
that the veteran had severe periodontal disease.  However, 
the veteran was tense, hyper, crying, depressed and at times 
quite agitated.  She was mainly concerned about not feeling 
good, about strong migraine headaches, about depression and 
about anxiety.  The veteran stated that she could not sleep 
and needed something stronger for her nerves.  

Treatment report from Charter Behavioral Health System dated 
December 1999 indicates that the veteran was admitted due to 
major depression with suicidal attempt by overdose and 
alcohol dependence.  It was noted that the veteran was safely 
detoxed and the veteran asked for Antibuse.  The discharge 
diagnoses were major depression and alcohol dependence.  The 
veteran was assessed a GAF of 75/50.

VA treatment records dated June 2002 to September 2002 show 
that the veteran was hospitalized with an admission Axis I 
diagnosis of pending alcohol withdrawal, major depression, 
and alcohol dependence.  The veteran reported that her 
boyfriend had been repeatedly physically abusive to her.  She 
had ingested 10 Tylenol-PM's and consumed at least 3 beers.  
At discharge, the veteran was alert and oriented to time, 
person, place, and situation.  Her prognosis was guarded and 
the examiner opined that she would benefit from a structured 
environment (Woman's Shelter) to address her domestic 
violence and substance abuse issues.  The veteran had 
good/normal energy, good eye contact, and she denied any 
current suicidal/homicidal ideation, but stated that she was 
a little depressed.  She denied that the prior days activity 
was a suicide attempt and she denied any auditory or visual 
hallucinations.  She continued to have poor judgment/minimal 
insight, though verbalizing awareness she could return to the 
hospital if she needed to.  

At her April 2003 VA examination, the veteran reported that 
she could not sleep and was nervous.  The examiner summarized 
the veteran's C-file.  The veteran informed the examiner that 
she was miserable and lived from day to day.

The Axis I diagnosis was major depressive disorder.  It was 
noted that the veteran's disorder appeared to be moderate to 
severe without psychotic features and to be chronic.  The GAF 
was assessed as 40.  The examiner noted that he suspected 
that the veteran would remain unemployed and unemployable due 
in part to the neurological weakness she complained of in her 
right hand and certainly due to the visual impact upon 
employers due to bouts of alcoholism.  He indicated that an 
anti-depressant would help.  It was noted that the veteran 
feared taking medications both from the possibility of their 
euphorigenic effect and from the possibility of her ingesting 
them in suicidal volume.  The examiner pressed upon the 
veteran to speak with a VA psychiatrist.

Criteria

The veteran's service-connected major depression has been 
evaluated as 30 percent disabling preceding April 7, 2003 and 
70 percent disabling for the period beginning April 7, 2003 
under 38 C.F.R. § 4.130 (Diagnostic Code 9434) (2002).  Under 
these criteria, assignment of a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent evaluation is predicated upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

Analysis

Based on review of the evidence of record, it is found that 
the veteran's major depression is no more than 30 percent 
disabling for the period preceding April 7, 2003 under 
Diagnostic Code 9434.  Prior to April 7, 2003, the medical 
evidence has shown depression, difficulty concentrating, and 
the veteran to be neatly attired and groomed, speech 
coherent, logical and well organized.  During her VA 
hospitalization from March to April 1994, the veteran was 
found to have no auditory hallucinations and her memory for 
the short-term events, long-term events, and intermediate 
events appeared appropriate.  Her abstract thinking was fair 
and her general fund of knowledge was also within normal 
range.  Her insight into her problem was deficient and her 
social judgment was appropriate when not drinking.  Her GAF 
was assessed at 50.  Her July 1999 VA examination showed her 
affect was serious and she had no formal thought disorder.  
She had no delusions or hallucinations and no suicidal 
thoughts.  She maintained personal hygiene and basic 
activities of daily living.  She was oriented to time and 
place and her memory was intact.  She had no obsessions or 
compulsions although she did tend to brood and ruminate and 
worry.  The examiner noted that the veteran's GAF score was 
in the 60's.  

Although the veteran was hospitalized in December 1999 at 
Charter Hospital and by the VA in 2002 for suicide attempts, 
the veteran's December 1999 discharge GAF was 75/50 and in 
2002 the veteran denied that her Tylenol overdose was a 
suicide attempt.  It is apparent that most of the symptoms 
for an evaluation higher than 30 percent for the period 
preceding April 7, 2003 are not present, and in short, the 
medical evidence does not demonstrate that the criteria for a 
rating in excess of 30 percent are met.

At her May 2003 VA examination, the examiner noted that the 
veteran's disorder appeared to be moderate to severe without 
psychotic features and to be chronic.  The veteran was 
assessed a GAF of 40 and the examiner noted that he suspected 
that the veteran would remain unemployed and unemployable due 
in part to the neurological weakness she complained of in her 
right hand and certainly due to the visual impact upon 
employers due to bouts of alcoholism.  He indicated that an 
anti-depressant would help.  It was noted that the veteran 
feared taking medications both from the possibility of their 
euphorigenic effect and from the possibility of her ingesting 
them in suicidal volume.

This VA examination was the first clinical evidence showing 
such severity of symptoms as to establish an evaluation 
greater than a 30 percent evaluation.  The RO granted a 70 
percent evaluation for the veteran's major depression 
effective the date of the examination April 7, 2003.  
However, a rating higher than 70 percent for the veteran's 
major depression beginning April 7, 2003 is not warranted.  
The veteran was assessed a 40 GAF at her April 2003 VA 
examination.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV).  A score of 31 to 40 is defined as 
"some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoid friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

The preponderance of the medical evidence is against 
entitlement to a rating in excess of 70 percent beginning 
April 7, 2003.  There is no persuasive evidence of gross 
impairment in thought processes or communication.  There was 
no evidence of persistent delusions or hallucinations at any 
of the VA examinations or outpatient treatment records and 
there is no supporting evidence of total occupational and 
social impairment.  There is also no evidence of grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or own name.  In fact, 
the medical records have consistently found the veteran to be 
cooperative; well oriented to time, place and person; no 
impairment of thought processes; no delusions; no 
hallucinations; no homicidal thoughts, ideations, plans or 
intentions; with ability to maintain personal hygiene and 
other basic activities of daily living.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the evaluations 
assigned have taken this into consideration.  Moreover, the 
record does not show that the major depression has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for right 
carpal tunnel repair (major) is denied.

Entitlement to a rating higher than 30 percent for the period 
preceding April 7, 2003 for major depression s is denied.

Entitlement to a rating higher than 70 percent for the period 
beginning April 7, 2003 for major depression s is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

